In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-1873
ESTATE OF DARLENE ALLEN,
                                               Plaintiff-Appellant,

                                 v.


CITY OF ROCKFORD, a Municipal Corporation of
the State of Illinois, CHERYL TAYLOR and BRUCE
SCOTT, individually and in their official capacities
as police officers for the City of Rockford, et al.,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
           No. 99 C 50324—Philip G. Reinhard, Judge.
                          ____________
 ARGUED JANUARY 24, 2003—DECIDED NOVEMBER 20, 2003
                    ____________



  Before RIPPLE, EVANS, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. After she was placed under ar-
rest for driving under the influence of drugs, Darlene Allen
was driven to Rockford Memorial Hospital by a police officer
for the purpose of obtaining a urine sample. Allen refused
to provide a urine sample and to consent to a drug screen-
ing test requested by the emergency room doctor. After
deeming Allen not competent, the doctor, without the
2                                                No. 02-1873

assistance of the arresting officer, forcibly extracted blood
and urine samples from Allen. Allen sued the City of
Rockford and several police officers under 42 U.S.C. § 1983
for alleged due process violations stemming from the
unwanted medical treatment, and also filed various state
law claims against the City, the officers, and numerous
hospital personnel. The district court granted summary
judgment to the City and police officers on Allen’s § 1983
claims, denied Allen’s cross-motions for partial summary
judgment, and declined to exercise supplemental jurisdic-
tion over the state law claims. Allen appeals both the grant
of summary judgment in the officers’ favor and the denial
of partial summary judgment in her favor. Because Allen
has not established that the officers either breached a duty
of care or placed her in a dangerous situation by not
preventing her forced treatment, we affirm the district
court’s ruling.


                     I. BACKGROUND
  On July 6, 1999, Rockford police officer Kevin Nordberg
received information that a car matching the description of
Darlene Allen’s had been traveling on the wrong side of the
road. Nordberg pulled over Allen in a parking lot for a local
tavern. He observed that Allen was shaking violently, and
had slurred speech and glassy eyes. Allen attributed her
behavior to prescription medication. After eliciting state-
ments from Allen about the condition of her car (the front
passenger’s side was damaged and the front bumper was
missing) and confirming those statements, Nordberg
believed that Allen had fled the scene of a property damage
accident,1 and placed her under arrest. He also suspected
that Allen was driving under the influence, and called


1
  Other police officers found Allen’s front bumper and a fallen
tree at the location Allen described.
No. 02-1873                                                         3

D.U.I. Task Force Officer Cheryl Taylor to the scene to help
assess Allen’s condition. Taylor observed the same abnor-
mal behavior that concerned Nordberg and also noticed that
Allen had difficulty walking unassisted. Allen admitted
taking a drug called Soma, which had been prescribed to
her sister, and was arrested for driving under the influence
of drugs.
   Taylor drove Allen to Rockford Memorial Hospital, where
Allen refused to provide a urine sample in connection
with her alleged D.U.I. violation. Taylor told Dr. Arthur F.
Proust, the board-certified emergency room doctor, that
Allen had been driving northbound in a southbound lane
and had been in an accident. She also told him that Allen
had passed a Breathalyzer test. Dr. Proust observed that
Allen’s speech was slurred, that she was intermittently
sleepy and alert, and that she had borderline low blood
pressure. He also noticed that there were only seven pills
remaining in the bottle of Soma. (Dr. Proust claims that
if the Soma had been taken at the prescribed dosage, there
should have been sixteen pills left.) Allen was disoriented
with respect to the time of year, stating that it was January
instead of July. According to Dr. Proust, he became con-
cerned that Allen may have overdosed on the Soma, with
potentially fatal consequences, and may have ingested other
drugs as well that would have exacerbated the effects of the
Soma. Allen refused to consent to a drug screen. Upon
determining that Allen’s altered state rendered her incom-
petent to make decisions about her medical treatment, Dr.
Proust told Taylor that he planned to extract blood and
urine samples from Allen to determine the type and amount
of drugs she had ingested.2 Additionally,hospital staff told


2
  Allen insists that Dr. Proust did not believe that an emergency
existed when he extracted the samples. The basis for Allen’s as-
sertion is unclear, as Dr. Proust’s deposition reflects that although
                                                        (continued...)
4                                                  No. 02-1873

Taylor that they were concerned about potential liability if
they allowed Allen to leave the hospital and she overdosed.
  Taylor told Dr. Proust that Allen had refused to consent
to any testing relating to her alleged D.U.I. violation.
Taylor then apprised her supervisor, Sergeant Bruce Scott,
of the situation. Neither Taylor nor Scott have any medical
training beyond CPR and basic first aid. Scott told Taylor
that the hospital was acting of its own accord, and that it
was up to the doctor to act as he thought necessary to pre-
vent Allen from having a potentially life-threatening drug
overdose. Taylor then informed the hospital that she would
have no role in Allen’s medical treatment. With the assist-
ance of hospital staff, Dr. Proust then forcibly extracted the
blood and urine samples from Allen.3 There were no police
officers in the room at that time. Tests revealed that Allen
had taken other drugs in addition to Soma, such as
benzodiazepines, marijuana, and opiates. (Allen acknowl-
edged in her deposition that she was taking Soma, Vicodin,
Prozac, and Activan as of July 5, 1999, the day before her
arrest.) Allen was given counteracting agents designed to
prevent drug overdoses4 and was released back into police
custody.



2
  (...continued)
he felt that there was no immediate need to provide Allen with
drugs to counteract a potential overdose, there was an immediate
need to test Allen to determine what she had taken. In any event,
this factual dispute is not relevant to the claims at issue here,
which revolve around whether the officers, not Dr. Proust, were
under the impression that an emergency existed. At oral argu-
ment, Allen conceded that no statement was ever made to the
officers that there was not an immediate need to intervene.
3
  Two security guards filed battery claims against Allen alleging
that she attacked them during the drug screen.
4
  Dr. Proust could not remember whether Allen received the
counteracting drugs before or after the samples were extracted.
No. 02-1873                                                     5

  Allen filed a 42 U.S.C. § 1983 suit against the City of
Rockford, Taylor, and Scott5 alleging Fourteenth Amend-
ment due process violations stemming from Taylor and
Scott’s failure to prevent the hospital staff from extract-
ing the samples. Allen also filed various state law claims,
including battery, intentional infliction of emotional dis-
tress, and malicious prosecution, against Rockford Health
Systems, Inc. d/b/a Rockford Memorial Hospital, Dr. Proust,
other hospital personnel, the City, and the officers. The de-
fendants sought summary judgment on all claims, while
Allen filed various cross-motions for partial summary
judgment.
  In a well-reasoned opinion, the district court granted
summary judgment to the City and the police officers on
Allen’s § 1983 claims, denied Allen’s partial summary
judgment motion on those claims, declined to exercise sup-
plemental jurisdiction over the state law claims, and denied
as moot all parties’ summary judgment motions on the state
law claims. Allen appeals the grant of summary judgment
in favor of the police officers in their individual capacities,
but does not appear to challenge the grant of summary
judgment to the City. She also contests the denial of her
motion for partial summary judgment.6


                        II. ANALYSIS
  Summary judgment is appropriate when there is no gen-
uine issue of material fact and the moving party is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex


5
  Taylor and Scott were sued in both their official and individual
capacities.
6
 Allen died during the course of briefing the summary judgment
motions. Jim Moriarty, as Special Administrator of the Estate of
Darlene Allen, was substituted as the named plaintiff.
6                                                 No. 02-1873

Corp. v. Catrett, 477 U.S. 317, 323 (1986). We review grants
of summary judgment de novo, viewing all facts in the light
most favorable to the non-moving party. Rizzo v. Sheahan,
266 F.3d 705, 711 (7th Cir. 2001). However, our analysis is
complicated by the fact that Taylor and Scott have raised
the defense of qualified immunity. Allen bears the burden
of defeating this defense. See Sparing v. Vill. of Olympia
Fields, 266 F.3d 684, 688 (7th Cir. 2001). Thus, we assess
whether, viewing all of the facts in Allen’s favor, the officers
violated one of Allen’s constitutional rights. See Saucier v.
Katz, 533 U.S. 194, 201 (2001). Even if this requirement is
satisfied, in order to prevail Allen must also show that the
constitutional right was clearly established such that a
reasonable officer would have understood that she was
violating that right. Id. at 201-02.


A. The § 1983 Claim
  The Supreme Court made clear in DeShaney v.
Winnebago County Department of Social Services, 489
U.S. 189 (1989) that the Fourteenth Amendment’s Due
Process Clause does not impose a general, affirmative obli-
gation upon the state to protect its citizens against the
deprivation of life, liberty, and property by private actors.
Id. at 195. However, the courts have acknowledged that this
rule is subject to two narrow exceptions.
  Specifically, “when the State takes a person into its
custody and holds him there against his will, the Constitu-
tion imposes upon [the State] a corresponding duty to
assume some responsibility for [the person’s] safety and
general well-being,” in light of the special relationship be-
tween the state and that individual. Id. at 199-200; see also
Kitzman-Kelly v. Warner, 203 F.3d 454, 458 (7th Cir. 2000)
(explaining that the special relationship arises “from the
limitations that the state has imposed upon [an individual]
No. 02-1873                                                  7

through a restraint on his personal liberty”); Collignon v.
Milwaukee County, 163 F.3d 982, 987 (7th Cir. 1998)
(stating that “[w]hen a state actor . . . deprives a person of
his ability to care for himself by incarcerating him, detain-
ing him, or involuntarily committing him, it assumes an
obligation to provide some minimum level of well-being and
safety”). The state’s failure to meet this duty of care
constitutes a violation of the Due Process Clause of the
Fourteenth Amendment. DeShaney, 489 U.S. at 200. Addi-
tionally, the state may be held liable for due process vio-
lations if it places an individual in a position of danger that
she would not otherwise have faced. See Monfils v. Taylor,
165 F.3d 511, 516 (7th Cir. 1998); Collignon, 163 F.3d at
987; Estate of Stevens v. City of Green Bay, 105 F.3d 1169,
1174 (7th Cir. 1997). Allen contends that because she was
subjected to forced medical treatment while she was a pre-
trial detainee, Taylor and Scott are liable for due process
violations under both the “special relationship” and “state-
created danger” exceptions.


  1. The “Special Relationship” Exception
  The officers contend that no special relationship was es-
tablished because Allen was neither incarcerated nor
institutionalized when she received the forced treatment.
Although in Estate of Stevens v. City of Green Bay, 105 F.3d
1169 (7th Cir. 1997), we questioned whether the “special
relationship” exception applies to simple criminal arrests,
in that case we were analyzing whether a special relation-
ship arises merely because “a person rid[es] in the back seat
of an unlocked police car for a few minutes.” Id. at 1175. We
have since made clear that DeShaney’s exceptions apply to
pretrial detainees, see Tesch v. County of Green Lake, 157
F.3d 465, 472-73 (7th Cir. 1998); see also Collins v. City of
Harker Heights, 503 U.S. 115, 127-28 (1992) (explaining
that the Due Process Clause “requires that conditions of
confinement satisfy certain minimum standards for pretrial
8                                                   No. 02-1873

detainees, for people in mental institutions, for convicted
felons, and for persons under arrest”) (citations omitted),
and the officers themselves asserted that Allen was a
pretrial detainee. See Estate of Allen v. City of Rockford, No.
99 C 50324, 2002 WL 426117, at *4 (N.D.Ill. Mar. 15, 2002)
(“All parties (and the court) agree Allen should be consid-
ered a pretrial detainee while she was at the Hospital. . . .”).
We therefore agree with Allen that she was entitled to a
certain level of care and safety.
  However, the facts do not support Allen’s contention that
the officers were aware of a substantial risk of injury
to Allen in the form of a battery (i.e., the forced medical
treatment), failed to prevent this known danger, and
therefore failed to meet their duty of care. Rather, the
evidence suggests that it is precisely because the officers
did not intervene with the medical treatment that the offi-
cers met their obligations to Allen.
  Taylor and Scott were met with the following scenario:
Allen had slurred speech, glassy eyes, and mobility prob-
lems, but had passed a Breathalyzer test. A licensed emer-
gency care physician had stated that Allen was not com-
petent to make decisions regarding her health, and might
suffer a potentially life-threatening drug overdose if a drug
screen was not conducted. We need not consider whether
Dr. Proust’s assessment of Allen’s competency or lack
thereof was correct.7 The crux of the matter is that the
officers,who had no training beyond CPR and first aid, quite


7
  Allen contends that the district court decided that she was in-
competent despite her assertions to the contrary, in violation of
summary judgment standards. She does not point to any language
in the district court’s opinion to support her claims, nor have we
found any. The district court simply addressed the issue of
whether it was proper for the officers to defer to the physician’s
determination of incompetence, and we adopt the same approach
on appeal.
No. 02-1873                                                9

reasonably chose not to question a licensed physician’s
determinations that treatment was necessary and that
Allen was not competent to decide otherwise. Cf. Brownell
v. Figel, 950 F.2d 1285, 1291 (7th Cir. 1991) (explaining
that it would be “unrealistic” to expect police officers to
second-guess a physician’s medical diagnosis). Indeed, had
Taylor and Scott prevented the treatment and Allen had
suffered negative health consequences as a result, they
would have left themselves open to charges of due process
violations for failure to provide appropriate medical care to
a pretrial detainee. See Chapman v. Keltner, 241 F.3d 842,
845-46 (7th Cir. 2001).
  Allen’s next argument is that the officers did not
provide the appropriate standard of care because they failed
to protect her liberty interest in preventing unwanted
treatment. We do not quibble with her assertion that the
Supreme Court in Cruzan v. Director, Missouri Department
of Health, 497 U.S. 261 (1990) found a “constitutionally
protected liberty interest in refusing unwanted medical
treatment.” Id. at 278; see also Washington v. Harper, 494
U.S. 210, 221 (1990) (finding a “significant liberty interest
in avoiding the unwanted administration of antipsychotic
drugs”).
  However, Allen’s contention appears to rest on the hy-
pothesis that she has a constitutional right to state pro-
tection from unwanted medical treatment after a physician
has determined that treatment is required and found her
incompetent to make decisions about her medical treat-
ment. Cruzan does not address Allen’s circumstances.
Rather, the Cruzan Court stated that “[t]he principle that
a competent person has a constitutionally protected liberty
interest in refusing unwanted medical treatment may be
inferred from our prior decisions,” id. at 278, but “[a]n
incompetent person is not able to make an informed and
voluntary choice to exercise a hypothetical right to refuse
10                                               No. 02-1873

treatment or any other right.” Id. at 280. Conspicuously
absent from the Cruzan opinion is any language suggesting
that state actors who are not physicians must prevent
unwanted medical treatment notwithstanding a doctor’s
determination that the person refusing treatment is
incompetent.
   Undaunted, Allen points to Sheik-Abdi v. McClellan, 37
F.3d 1240 (7th Cir. 1994), for the proposition that § 1983
liability attaches to Taylor and Scott. Sheik-Abdi, however,
is irrelevant to our analysis. In that case, after pointing out
that the plaintiff did not allege that he received any medical
treatment, we stated the following:
     Accordingly, even if the rationales of Cruzan v.
     Director of Missouri Health Department, 497 U.S.
     261, 110 S.Ct. 2841, 111 L.Ed.2d 224 (1990) (stating
     that a competent person has a liberty interest
     under the Due Process Clause in refusing unwanted
     medical treatment that must be balanced against
     relevant state interests and assuming, for purposes
     of that case, that the Constitution would grant a
     competent person a protected right to refuse lifesav-
     ing hydration and nutrition), and Washington v.
     Harper, 494 U.S. 210, 110 S.Ct. 1028, 108 L.Ed.2d
     178 (1990) (establishing a right to a due process
     hearing before an inmate can be administered
     psychotropic drugs), could be extended to the
     circumstances presented here, the fact that no
     forced treatment is alleged to have actually taken
     place frees Akers from any potential § 1983 liabil-
     ity.
Id. at 1248-49. This quotation makes clear that in Sheik-
Abdi, we merely discussed hypotheticals; we neither held
that Cruzan applied to Sheik-Abdi’s circumstances nor
paved the way for Cruzan’s application to the instant case.
We therefore see no support for Allen’s contention that the
No. 02-1873                                                     11

officers’ inaction can be characterized as a constitutional
violation under the “special relationship” exception, and
find that the district court properly granted summary
judgment to the officers on that issue.8


    2. The “State-Created Danger” Exception
  Allen’s assertion that her situation falls within
DeShaney’s “state-created danger” exception is similarly
without merit. Allen admits that there can be no suggestion
that “the police action of removing her from the road was
unwise or form[s] the basis for liability.” Indeed, it would be
difficult to argue otherwise, as Allen had just been in a
traffic accident and was seen driving in the direction of
oncoming traffic. However, Allen contends that by taking


8
   Citing the Health Care Surrogate Act, 755 ILL. COMP. STAT.
40/1 et seq. (“the Act”) and various cases, Allen also contends that
she has a liberty interest in refusing unwanted treatment under
Illinois law. See Thielman v. Leean, 282 F.3d 478, 480 (7th Cir.
2002) (“Liberty interests can arise from two sources: The Federal
Constitution or state law.”). But even assuming that Illinois rec-
ognizes such an interest, this interest is generally analyzed with
a presumption that the individual is competent to refuse treat-
ment, and thus appears to be no broader than the liberty interest
found in Cruzan. See, e.g., Prairie v. Univ. of Chicago Hosps., 698
N.E.2d 611, 619 (Ill. App. Ct. 1998); In re Baby Boy Doe, 632
N.E.2d 326, 330 (Ill. App. Ct. 1994). Moreover, Allen’s reliance
on the Act, which requires a health care provider to find a sur-
rogate decision-maker in certain cases, is misplaced. The Illinois
courts have not suggested that police officers, as opposed to phys-
icians or other hospital staff, must determine whether the Act is
relevant to a particular patient. See, e.g., Ficke v. Egangelical
Health Sys., 674 N.E.2d 888, 893 (Ill. App. Ct. 1996). Finally,
Allen herself argues that a surrogate would not be necessary in an
emergency, and we have already noted that she has not put forth
persuasive evidence that the officers did not believe that an
emergency existed. We therefore fail to see how Allen can make
out a constitutional violation based on state law.
12                                                 No. 02-1873

her to the hospital and “abandoning” her to unwanted
treatment, the police “placed her in danger from an immi-
nent battery which the police knew was about to occur.”
  Although we acknowledged in Bowers v. DeVito, 686 F.2d
616, 618 (7th Cir. 1982) that the state’s placement of an
individual in harm’s way can result in actionable constitu-
tional claims, cases in which we have either found or
suggested that liability attaches under the “state-created
danger” exception are rare and often egregious. For exam-
ple, in Monfils v. Taylor, 165 F.3d 511 (7th Cir. 1998), we
upheld a jury verdict against a police officer who allowed an
informant’s tape to be released despite his knowledge that
the tape’s release would result in heightened danger to the
informant, who was ultimately killed. Id. at 520. In Reed v.
Gardner, 986 F.2d 1122 (7th Cir. 1993), which involved
death and serious injury due to a car crash, we stated that
“[p]olice officers who remove sober drivers and leave behind
drunk passengers with keys may be said to create a danger
or at least render others on the road more vulnerable.” Id.
at 1125. Additionally, in White v. Rochford, 592 F.2d 381
(7th Cir. 1979), a pre-DeShaney case, we required a trial
when officers, after arresting the children’s uncle, left three
children in an abandoned car on the side of the road such
that the children had to cross eight lanes of traffic and
brave the elements in search of a phone, resulting in the
week-long hospitalization of a five-year-old child. Id. at 382.
  Here, the officers attempted to minimize danger by al-
lowing a licensed physician to exercise his judgment rather
than substituting their own judgment. We are unwilling to
place the officers’ actions in this case on the same footing as
Monfils, Reed, and White, and decline to find a due process
violation under these circumstances.9


9
  Allen’s brief does not appear to challenge the district court’s
grant of summary judgment to the City and the officers in their
                                                  (continued...)
No. 02-1873                                                      13



B. The Denial of Partial Summary Judgment
   Finally, Allen argues that the district court improperly
denied her motion for partial summary judgment based on
the Health Care Surrogate Act, 755 ILL. COMP. STAT. 40/1
et seq. Although Allen does not articulate which denial she
is appealing (the district court denied both her partial sum-
mary judgment motion on her federal claims and her partial
summary judgment motion on her state law claims), we
assume that she is contesting the district court’s denial of
partial summary judgment on her state law claims as moot.
We need not address the defendants’ substantive arguments
that summary judgment is unwarranted. We have already
ruled that the district court properly denied summary
judgment on Allen’s federal claims, and we therefore find no
fault with its decision to deny the state law-based motions
as moot and dismiss the state law claims. Moreover, Allen’s
argument on appeal is waived, as it consists of a page-long
citation to the Act, followed by three unilluminating
sentences. See Tyler v. Runyon, 70 F.3d 458, 464-65 (7th
Cir. 1995).




9
  (...continued)
official capacity. However, assuming that Allen intended her
vague and sporadic references to departmental policy to be con-
strued as an appeal of this issue, we consider the argument
waived in light of her failure to discuss any of the requirements
for municipal liability set forth in Monell v. Department of Social
Services, 436 U.S. 658 (1978). See Tyler v. Runyon, 70 F.3d 458,
464-65 (7th Cir. 1995). In any event, the fact that Taylor and Scott
are not liable on the underlying substantive claim provides an
obvious basis for not holding the City liable. See Treece v.
Hochstetler, 213 F.3d 360, 364 (7th Cir. 2000).
14                                           No. 02-1873

                   III. CONCLUSION
  We in no way mean to make light of any discomfort or
outrage Allen may have felt during the involuntary treat-
ment, nor do we suggest that a police officer can never be
held liable for failing to prevent medical personnel from
treating a patient against her will. However, the specific
circumstances at issue here simply do not give rise to a
constitutional violation. We therefore AFFIRM the judgment
of the district court.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-20-03